 



STOCK OPTION AGREEMENT

 

THIS AGREEMENT (this “Agreement”), is effective as of January 24, 2013 (the
“Date of Grant”), between Organic Plant Health, Inc. (the “Company”), and the
individual set forth on the signature page hereto (the “Optionee”).

 

WHEREAS, the Optionee is a Member of the Company’s Board of Directors;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Grant of Option. Effective as of the Date of Grant, the Company hereby grants
to the Optionee the right and option (the “Option”) to purchase all or any part
of Seven Hundred and Seventeen Thousand (717,000) shares (each a “Share” and
collectively the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), subject to, and in accordance with, the terms and
conditions set forth in this Agreement, including but not limited to that
schedule of vesting and exercisability set forth in Section 3 hereof.

 

2. Purchase Price. The price at which the Optionee shall be entitled to purchase
each Share shall be $.50.

 

3. Vesting and Exercise of Option.

 

The Option shall vest and become exercisable as follows so long as Optionee
continues to render services to the Company as of the dates set forth below
pursuant to the terms and conditions of that certain employment agreement, by
and between the Company and the Optionee, executed as of the date of this
Agreement (the “Employment Agreement”):

 

(a)One Third of the Options as of the date hereof;

(b)One Third of the Options as of the first anniversary of the date hereof; and

(c)One Third of the Options as of the second anniversary of the date hereof.

 

In the event that of termination of the employment of the Optionee pursuant to
the Employment Agreement, any and all unvested options shall be cancelled, and
any vested options must be exercised by the Optionee, if at all, within sixty
(60) days of the date of the termination of such employment.

 

4. Duration of Option.

 

(a) The Option shall be exercisable to the extent vested and in the manner
provided herein until the fourth anniversary of the date hereof so long as
Optionee (i) remains in good standing with the Company; or (ii) has completed
the full three year Term of the Employment Agreement, as defined therein.
Nothing in this Agreement shall be interpreted or construed to confer upon the
Optionee any right with respect to continuance of services as a director,
employee or consultant with the Company, nor shall this Agreement interfere in
any way with the right of the Company to terminate the Optionee's services as a
director, employee or consultant at any time.

 

(b) Notwithstanding any provision to the contrary herein, in the event of
Optionee's death, his Option shall terminate on the date of death, provided that
all or any portion of the Option to the extent that the right is exercisable but
not exercised on the date of death may be exercised by Optionee’s estate. Such
Option must be exercised by the Optionee’s estate, if at all, within six (6)
months after the date of death of Optionee or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Optionee were alive and had continued to be an employee or consultant of the
Company or of an affiliate thereof.

 

(1)

 

 



5. Manner of Exercise; Payment and/or Cashless Exercise.

 

5.1 Subject to the terms and conditions of this Agreement the Option may be
exercised by delivery of written notice to the Company in the form attached
hereto, at its principal executive office. Such notice shall state that the
Optionee is electing to exercise the Option and the number of Shares in respect
of which the Option is being exercised and shall be signed by the person or
persons exercising the Option. If requested by the Company, such person or
persons shall (i) deliver this Agreement to an Officer of the Company who shall
endorse thereon a notation of such exercise; and (ii) provide satisfactory proof
as to the right of such person or persons to exercise the Option.

 

5.2 The notice of exercise described in Section 5.1 shall be accompanied by
payment of the full purchase price for the Shares in respect of which the Option
is being exercised, in cash, by check or any other form as the Company may
require from time to time.

 

5.3 Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Section 5.2 relating to the Shares
in respect of which the Option is being exercised, the Company shall, subject to
this Agreement, take such action as may be necessary to effect the transfer to
the Optionee of the number of Shares as to which such exercise was effective.

 

5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares subject to the Option until (i)
the Option shall have been exercised pursuant to the terms of this Agreement and
the Optionee shall have paid the full purchase price for the number of Shares in
respect of which the Option was exercised; (ii) the Company shall have issued
and delivered the Shares to the Optionee; and (iii) the Optionee's name shall
have been entered as a stockholder of record on the books of the Company,
whereupon the Optionee shall have full voting and other ownership rights with
respect to such Shares during the period of ownership thereof.

 

5.5 In lieu of payment upon exercise of the Option as set forth above in this
Section 5, the Optionee may alternatively surrender to the Company for
cancellation a portion of this Option representing that number of unissued
Shares underlying this Option which is equal to the quotient obtained by
dividing (A) the product obtained by multiplying the purchase price by the
number of Shares of stock being purchased underlying the Option upon such
exercise, by (B) the difference obtained by subtracting the purchase price from
the closing price of the Company's common stock on the date immediately
preceding such date of such exercise (“Cashless Exercise”).

 

6. Notices. All notices, demands, instructions and other communications required
or permitted to be given to or made upon either party hereto or any other person
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by a reputable
courier delivery service, or by telegram (with messenger delivery), or by
telecopy (confirmed by mail), and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto, in the case of the Optionee to the address of record on file with the
Company; and in the case of the Company, to the principal executive office of
the Company addressed to the Corporate Secretary.

 

(2)

 

 

7. Non-Transferability. The Option shall not be transferable other than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined in the U.S. Internal Revenue Code. During the
lifetime of the Optionee, the Option shall be exercisable only by the Optionee,
except in the case of an Option transferred pursuant to a qualified domestic
relations order.

 

8. Securities Act Restrictions; Sales of Shares. The Optionee acknowledges that
neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state
securities commission has approved the Option nor any Shares issuable upon
exercise thereof, nor passed upon or endorsed the merits of this Option or the
Shares; the Optionee further understands and agrees that neither the Option nor
the Shares have been registered (i) with the SEC under the Securities Act of
1933, as amended (the “Securities Act”); or (ii) with any state securities
commission. The Optionee understands that neither the Option nor the Shares may
be offered, sold, transferred or otherwise disposed of in the U.S., its
territories or possessions, or to persons known to be residents of the U.S. or
to a U.S. person within the meaning of the Securities Act and the rules
promulgated thereunder; provided that the Shares may be so sold after the
earlier to occur of the effectiveness of a registration statement registering
the Shares under the Securities Act or the expiration of the restricted period
under Rule 144 promulgated under the Securities Act and thereafter only if the
Shares are registered under the Securities Act or an exemption from the
registration requirements under the Securities Act is available. The Optionee
acknowledges that the Company has no obligation to cause the registration of
this Option or the Shares under the Securities Act. Following exercise of some
or all of the Option, Optionee agrees not to sell or transfer more than 25% of
the aggregate of all such Shares underlying the Option during any single
calendar quarter and that the certificates representing such Shares shall bear a
legend to such effect.

 

9. Adjustments. In the event of a change applicable to the entire class of
shares of Common Stock, such as a stock split, stock dividend, or similar action
with respect to all issued and outstanding shares of Company Common Stock, the
Board of Directors shall make corresponding adjustments to the number of Shares
subject to this Option and the purchase price for such Shares. For purposes of
clarity, however, no adjustments shall be made with respect to issuances of
Common Stock by the Company or any instruments exercisable or convertible into
shares of Common Stock.

 

10. Effect of a Liquidation, Merger or Consolidation. Upon the effective date of
(i) the liquidation or dissolution of the Company; or (ii) a merger or
consolidation of the Company (a “Transaction”), the Option shall continue in
effect in accordance with its terms and the Optionee shall be entitled to
receive in respect of each Share subject to the Option, upon exercise of the
Option, the same number and kind of stock, securities, cash, property or other
consideration that each holder of a Share was entitled to receive in the
Transaction in respect of a Share.

 

11. Withholding of Taxes; Stock Option Treatment. The Company shall have the
right to deduct from any distribution of cash to the Optionee an amount equal to
the federal, state and local income taxes and other amounts as may be required
by law to be withheld (the “Withholding Taxes”) with respect to the Option. If
the Optionee is entitled to receive Shares upon exercise of the Option, the
Optionee shall pay the Withholding Taxes to the Company in cash prior to the
issuance of such Shares. In satisfaction of the Withholding Taxes, the Optionee
may make a written election, which may be accepted or rejected in the discretion
of the Company, to have withheld a portion of the Shares issuable to him or her
upon exercise of the Option, having an aggregate Fair Market Value, on the date
preceding the date of such issuance, equal to the Withholding Taxes. The
Optionee hereby acknowledges that they are aware of, and responsible for, any
tax consequences or effects caused by the aforementioned withholding of Shares.

 

(3)

 

 

12. No Assignment. Except as otherwise provided herein, the rights of the
Optionee hereunder may not be assigned or otherwise transferred to any other
party.

 

13. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

14. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

15. Successors in Interest. All obligations imposed upon the Optionee and all
rights granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee's heirs, executors, administrators, successors and
(subject to Section 12 above) assigns of the parties hereto.

 

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party hereto other than those contained herein. This Agreement cannot be
modified, altered or amended except by a writing signed by all the parties
hereto. No waiver by either party hereto of any provision or condition of this
Agreement at any time shall be deemed a waiver of such provision or condition at
any prior or subsequent time or of any other provision or condition at the same
or any prior or subsequent time.

 

18. Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the domestic Laws of the State of Arizona, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Arizona or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Arizona. All
disputes and controversies arising out of or relating to this Agreement shall be
finally settled and binding under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The place of arbitration shall be
Scottsdale, Arizona. Any award, verdict or settlement issued under such
arbitration may be entered by any Party for order of enforcement by any court of
competent jurisdiction. The arbitrator shall power to take interim measures he
or he deems necessary, including injunctive relief and measures for the
protection or conservation of property and disposition of perishable goods.

 

[Signature Page Follows]

 

(4)

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above with the understanding that this Agreement shall
constitute a legal, valid, binding and enforceable obligation of the Company and
the Optionee, respectively.

 

 

ORGANIC PLANT HEALTH, INC.

 

 

By: /s/ Billy Styles

Name: Billy Styles

Title: President

 

 

OPTIONEE

 

/s/ J. Alan Talbert

J. Alan Talbert

 

(5)

 

 

ORGANIC PLANT HEALTH, INC.

 

STOCK OPTION AGREEMENT

 

Notice of Exercise

 

 

 

Optionee ___________________________________________________________

 

Number of Shares purchased pursuant

to Exercise of Option __________________________________________________

 

Exercise Date ________________________________________________________

 

Exercise Price per Share ________________________________________________

 

Aggregate Purchase Price _______________________________________________

 

Form of Payment ______________________________________________________

 

By this exercise, the Optionee agrees to (i) promptly provide such additional
documents as the Company may reasonably require and (ii) provide for the payment
to the Company (in the manner designated by the Company) of tax withholding
obligations, if any, relating to the exercise of this Option.

 

Optionee: ____________________________________________________________

 

By: _______________________

Name: ____________________

Title: ______________________

 

